Case: 18-30623      Document: 00514928623         Page: 1    Date Filed: 04/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-30623                         April 24, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
JERRY PAUL FRANCIS,

                                                 Plaintiff-Appellant

v.

JAMES M. LEBLANC, SECRETARY, DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS; SHERYL RANATZA, The Committee on Parole and
Pardon Board, Chairperson,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CV-411


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jerry Paul Francis, Louisiana prisoner # 86386, appeals from the district
court’s dismissal of his 42 U.S.C. § 1983 complaint as legally frivolous and for
failure to state a claim. The district court dismissed without prejudice to
Francis’s right to reassert his claims in a federal habeas corpus proceeding
after exhausting available state court remedies. On appeal, Francis argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30623     Document: 00514928623    Page: 2     Date Filed: 04/24/2019


                                 No. 18-30623

that (1) the Louisiana Parole and Pardon Board’s denial of parole contravened
Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama, 567 U.S. 460
(2012), and (2) his challenge is cognizable under § 1983.
      We review the dismissal de novo. See Geiger v. Jowers, 404 F.3d 371,
373 (5th Cir. 2005).     Because the Louisiana Parole and Pardon Board
determined that Francis was eligible for parole and provided him with some
meaningful opportunity to obtain release, he has not shown a violation under
Graham and Miller. See Graham, 560 U.S. at 75. As his complaint was
frivolous on this ground, it was properly subject to dismissal under 28 U.S.C.
§§ 1915(e)(2)(B)(i) and 1915A(b)(1). See Morris v. McAllester, 702 F.3d 187,
189 (5th Cir. 2012). We therefore do not need to consider the district court’s
alternative basis for dismissal. See Sojourner T. v. Edwards, 974 F.2d 27, 30
(5th Cir. 1992).
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2